JUSTICE GOLDENHERSH, dissenting: I dissent. As early as 1904, in Johnson v. Southern Pacific Co. (1904), 196 U.S. 1, 49 L. Ed. 363, 25 S. Ct. 158, the Supreme Court held that where the same reasons for requiring the installation and maintenance of a particular appliance on an engine or tender exist as for requiring it on a car, and there is no separate provision with reference to the equipment required on the locomotive or tender, a locomotive or tender will be held to be a car. The testimony of defendant’s witness, Charles Gallagher, shows that there was as much reason for equipping the locomotive with hand brakes as there was for similarly equipping any other type of car. He testified that the hand brake was to be applied when the engine was left standing alone for the reason that if the engine died the air leaked off, and the brake was needed to hold the engine. Under these circumstances, the Safety Appliance Act provision concerning hand brakes should apply to the locomotive involved in this case. As pointed out in the dissenting opinion in the appellate court, it is obvious that the Interstate Commerce Commission has not reviewed its rule since the days when steam locomotives were prevalent, and has not considered the differences between steam- and diesel-fueled yard engines. I agree with the dissenting opinion that the circuit court correctly applied the statute in this case. I would reverse the appellate court and affirm the judgment of the circuit court.